 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eee meee meee meee nee me een me ee ee ee ee ee ee ee xX
HDTRACKS.COM, LLC, :
Plaintiff,
~against-— : No. 18 Civ. 58273 (JFK)
: ORDER
TDIGITAL LIMITED, a UK private
limited company,
Defendant. :
meee ee ee x

JOHN F. KEENAN, United States District Judge:
As discussed during today’s conference, Plaintiff’s reply
to Defendant’s December 17, 2019 opposition (ECF No. 45) is due

by January 3, 2020.

SO ORDERED.

Dated: New York, New York
December 18, 2019 fF

, - Reendoy

John F. Keenan

United States District Judge

 

  

 
